DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 9/13/21, Applicant, on 12/16/21, amended claims. Claims 1, 3-21 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.
The 112b rejections are all withdrawn in light of Applicant’s amendments (e.g. removing use of optional language “can”).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to an article of manufacture which is a statutory category.

instructions… to cause…
repeatedly monitoring, by a task… , a third-party… for a task defined in the third-party…; 
identify a first task defined in the third-party…; 
identify a content item in the system associated with the first task; and 
create a native task that corresponds to the first task defined in the third-party...
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (commercial or legal interactions – managing personal behavior or relationships or interactions between people – the claims are about taking tasks lists by a third-party and creating them in one list. Thus, people have instructions to follow from one list that has sources of information from third parties). Accordingly, claim 1 is directed to an abstract idea because it is looking for tasks from a third-party, identifying a task, identifying a content item (e.g. Applicant’s specification states they can be text files in paragraph 23) associated with the task, and then creating a task that corresponds to the third-party, so that there is one list of a tasks for a user to follow.
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional elements that are:
A “non-transitory computer readable medium comprising instructions stored thereon, the instructions effective to cause at least one processor” (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea) to: 
 (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea)
identify a first task defined in the third-party “service” (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea); and 
identify a content item in the “content management system” associated with the first task; ((MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea; MPEP 2106.05h – field of use)
create a native task “in the content management system” that corresponds to the first task defined in the third-party “service(MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea), the native task being linked to the content item in the content management system” (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea; MPEP 2106.05h – field of use – link as used in the specification can be just a hyperlink). 
These additional elements of “computer readable medium comprising instructions… to cause at least one processor to” and “performing steps “by a task service”; a content management system; a network connection; and “being linked” amounts to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)) and field of use (MPEP 2106.05h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical 
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer readable medium comprising instructions… to cause at least one processor to” and “performing steps “by a task service”; a content management system; a network connection; and “being linked” are “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235) and/or “field of use” (MPEP 2106.05h). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
In addition, the following limitations are conventional computer functions:
repeatedly monitoring, by a task “service of a content management system” a “third-party service” for a task defined in the third-party “service with a network connection”; (conventional computer function - MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321)
identify a first task defined in the third-party “service” (MPEP 2106.05(d)(II) – storing and retrieving information in memory)); and 
create, a native task that corresponds to the first task defined in the third-party “service” (MPEP 2106.05(d)(II) – Electronic recordkeeping), the native task being “linked” to the content item in the content management system (paragraph 56, 101 states the link can be a URL; Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, note here there is no improvement or modification of a typical link).
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Independent claim 12 is directed to a method at step 1, which is a statutory category. 
Step 2A, Prong One - MPEP 2106.04 - The claim 12 recites– 

receiving a request at a task… to create a native task, wherein the request originates from … a third-party…; and 
identify a content item in the system associated with the request; 
creating the native task using information received in the request from the… third-party….
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (commercial or legal interactions – managing personal behavior or relationships or interactions between people – the claims are about taking tasks lists by a third-party, and creating them in one list. Thus, people have instructions to follow from one list that has sources of information from third parties). Accordingly, claim 12 is directed to an abstract idea because it is receiving task requests from a third-party, identifying a content item (e.g. Applicant’s specification states they can be text files in paragraph 23), and then creating a task that corresponds to the third-party, so that there is one list of a tasks for a user to follow.
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim 12 recites additional elements that are:
receiving a request at a “task service of a content management system” to create a native task (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea), wherein the request originates from a “task service interface that is integrated with a third-party service” (field of use MPEP 2106.05h for “task service interface”; apply it on a computer (MPEP 2106.05f) for also having a “third party service” (i.e. computer)); and 
creating the native task “ in the content management system” using information received in the request from the “task service interface that is integrated with the third-party service” (field of use MPEP 2106.05h for “task service interface”; apply it on a computer (MPEP 2106.05f ) for also having a “third party service” (i.e. computer)); the native task being linked to the content item in the content management system” (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea; MPEP 2106.05h – field of use – link as used in the specification can be just a hyperlink).  
These elements of “task service”; “a task service interface that is integrated with a third-party service”; “native task being linked to the content item in the content management system” amounts to no more than mere instructions to apply the exception using a computer component (MPEP 2106.05(f)) and field of use (MPEP 2106.05h).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  The claim is directed to an abstract idea.
See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235) and/or “field of use” (MPEP 2106.05h). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
In addition, the following limitations are conventional computer functions:
receiving a request at a “task service of a content management system” to create a native task, wherein the request originates from a “task service interface that is integrated with a third-party service” (conventional computer function - MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321)
creating the native task “ in the content management system” using information received in the request from the “task service interface that is integrated with the third-party service”, the native task being linked to the content item in the content management system” (conventional computer function - MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321); and 


Independent claim 17 is directed to an apparatus/system at step 1, which is a statutory category. 
Step 2A, Prong One - MPEP 2106.04 - The claim 17 recites– 
A task…system comprising: 
…
determine that a content item associated with a native task of the task service… was modified; and 
update, by the task…, a first task in a third-party… to reflect the modification to the native task, wherein the first task corresponds to the native task.
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (commercial or legal interactions – managing personal behavior or relationships or interactions between people – the claims are about receiving modifications to tasks and updating the tasks for a third-party from one list. Thus, people have instructions to follow from one list that is updated). Accordingly, claim 17 is directed to an abstract idea because it is determining that a content item associated with a task was modified and updating the tasks that users will follow.

A task service system (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea) comprising: 
at least one non-transitory computer readable medium storing instructions (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea); and 
at least one processor configured to execute the instructions to cause the system to (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea): 
determine that a content item associated with a native task of “task service system” was modified (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea); and 
update, by the “task service system”, a first task in a “third-party service” to reflect the modification to the native task, wherein the first task corresponds to the native task. (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea).
These elements of “task service system comprising: at least one non-transitory computer readable medium storing instructions; and at least one processor configured to execute the instructions”; “task service” amounts to no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical 
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “task service system comprising: at least one non-transitory computer readable medium storing instructions; and at least one processor configured to execute the instructions”; “task service” are “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
In addition, the following limitations are conventional computer functions:
Electronic recordkeeping); and 
Similar to the analysis of claim 1 and claim 12, this is just “apply it” on a computer (MPEP 2106.05f) for the same reasons stated above, and the same reasons above with regards to claim 1 at step 2a, prong 2 and step 2B apply here. The claim is not patent eligible. Accordingly, claim 17 is directed to an abstract idea.

Claim 3 narrows the abstract idea by creating an additional task. Claim 3 also recites an additional element of “task service interface that is integrated with the third-party services” that is rejected for the same reasons as claim 12 as “field of use” at step 2a, prong 2 and “conventional computer function” at step 2b. 
Claims 4, 18 narrow the abstract idea by giving further details of the tasks (title, identify of 3rd-party service, context data (e.g. deadline), using same title). Claim 4, 18 also recites an additional element of “user interface” for display or presentation of the task data. At step 2a, prong 2 and step 2B this is “field of use” to merely display the data. 
Claims 5, 19 narrows the abstract idea by having a computer (e.g. content management system) perform the function of determining the title or context of first task “corresponds” to a function. This appears to be supported by paragraph 117 as filed “For example, if native task has a title or context that indicates the function of the task is to review or edit a content item. The scope of the claim is just narrowing the abstract idea.

Claims 6, 13 further narrows the abstract idea by marking tasks as completed. Claims 6, 13 further recite additional element of “content management system” and “content item” based on monitoring activity “in the content item” occurring to mark the task as completed. At step 2a, prong 2 and step 2b, this is “field of use”. At step 2B, it is also a conventional computer function of “storing and retrieving information in memory” as it is taking the received data from “content management system” to be used for task completion purposes. It also narrows the abstract idea by stating that titles/context “indicate” that one is to review or edit the content item.
Claims 7, 14 further narrows the abstract idea by analyzing tasks to identify attributes for the tasks, labeling the tasks with the attributes, and filtering by the attributes. Specification paragraph 113 states the “attributes” could be “amount of time a particular task might take. Thus, the analysis could just be analyzing tasks for task duration. Claim 7, 14 also has additional element of “label the native tasks according to the attributes” and “filter” tasks according to attributes. It is viewed as “field of use” at step 2a, prong 2 and step 2B – as this just refers to storing/labeling additional information of task duration and listing tasks in order of task duration. In addition, at step 2B, the limitations of “label the native tasks according to the attributes” is conventional storing and retrieving information in memory.
Claims 8, 15 further narrows the abstract idea by identifying uncomplete and dormant tasks and also moving the dormant/uncomplete tasks to another list, which could just be “older list” or “archive list.” Claims 8, 15 also has the additional element of “move” the native task to a secondary task list in the “task service”. It is viewed as “apply it” on a computer and “field of use” at step 2a, prong 2 and step 2B. 
Claim 9 further narrows the abstract idea by finding a time a user is suggested to be perform a task. Claim 9 also has the additional element of a calendar on a computer, and the notification is surfaced (i.e. displayed). This is viewed as “apply it” on a computer and “field of use” at step 2a, prong 2 and step 2B.
Claims 11 and 16 narrows the abstract idea by placing the task with a third-party list. Claims 11 and 16 have additional elements of “export” task to a 3rd-party service and communicate the information. These are “apply it” on a computer and “field of use” at step 2a, prong 2 and step 2B. This is also a conventional computer function at step 2B - MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321).
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 7, 11-12, 14, 16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thacker (US 2014/0081685) in view of Arnott (US 2018/0096273).

A non-transitory computer readable medium comprising instructions stored thereon, the instructions effective to cause at least one processor (Thacker – see par 70 - According to one implementation, each user system 12 and all of its components are operator configurable using applications, such as a browser, including computer code run using a central processing unit. Non-transitory computer-readable media can have instructions stored thereon/in, that can be executed by or used to program a computing device to perform any of the methods of the implementations described herein.) to: 
repeatedly monitoring, by a task service of a content management system (par 20 - Content management system 110 supports a plurality of accounts. An entity (user, group of users, team, company, etc.) can create an account with content management system, and account details can be stored in account database 140. Account database 140 can store profile information for registered entities. In some cases, profile information for registered entities includes a username and/or email address. Account database 140 can include account management information, such as account type (e.g. various tiers of free or paid accounts (Thacker – See par 299 - In addition, a user can select Due Date 1710 to view and to provide the task 1700 with a due date, and the user can select Attach a File 1712 to attach a file associated with the task 1700).
Thacker discloses that users can have messages that include uploading files such as documents (See par 37, 100, 299) and having a document posted to a group object feed (See par 168, 200). Thacker then separately discloses tracking completion 
Arnott discloses:
repeatedly monitoring, by a task service of “a content management system” (Arnott –See also par 45 - For example, content item management module 128 can monitor content items managed by content management system 106 and collect and distribute state information describing the current user interaction state of the content items. For example, the interaction state can include activities that the user is performing or participating in relative to a content item).
Thacker in combination with Arnott discloses:
repeatedly monitoring, by a task service of a content management system, “a third-party service for a task defined in the third-party service with a network connection” (Thacker – See FIG. 16, par 288-289 – application referred to as “universal task manager” [disclosing “task service”] can integrate task objects from one or more task management data sources [disclosing “third-party service”]; See par 287-288 – the method 1600 of FIG. 16 receives task information, as describe at block 1504; par 287 – method 1500 (including 1504) is over a network 14 (See FIG. 1A) to a user system 12); 
identify a first task defined in the third-party service (Thacker – see par 295 - At block 1612, task information associated with each task object from the one or more task management data sources is received, as generally described at block 1512 of the method 1500. Task objects and task information associated with each of the task objects may be pulled from the one or more task management data sources and subsequently aggregated. The task information associated with each task object may include one or more metadata fields, such as ID, name, status, and source. See par 266 - The task management data sources can be controlled or managed by one of any number of task management service providers, including but not limited to Remember the Milk.TM., Do.com, EverNote, Wunderlist, OmniFocus, Tasks in Salesforce, and Asana. In some implementations, each of the task management data sources may be hosted at a second network domain); and 
identify a content item in the content management system associated with the first task (Spec par 23 - Content items can be any digital data such as documents, collaboration content items, text files, audio files, image files, video files, webpages, executable files, binary files, etc. A content item can also include collections or other mechanisms for grouping content items together with different behaviors, such as folders, zip files, playlists, albums, etc
Arnott discloses based on broadest reasonable interpretation in light of the specification – See par 99, FIG. 11 - graphical element 1110 can include a description 1114 of the activity performed by the member. For example, description 1114 can indicate that the member edited a content item, viewed a content item, added a content item, or completed a task; See also par 45 - For example, content item management module 128 can monitor content items managed by content management system 106 and collect and distribute state information describing the current user interaction state of the content items. For example, the interaction state can include activities that the user is performing or participating in relative to a content item. see also par 98 - In some implementations, graphical element 1110 (e.g., and graphical element 1130) can include header 1112. Header 1112 can include a graphical element indicating the status (e.g., in progress, completed, etc.) of the activity);
create, a native task in the content management system (Arnott – See par 45 – content item management module 128) that corresponds to the first task defined in the third-party service, (Applicant’s specification par 91 - A native task, as that term is used herein refers to a task created by task service 136. A native task that corresponds to the task defined in the third-party service refers to a task created by task service 136 that is a representation of a task in a particular third-party service 190. The term native task differentiates tasks in task service 136 from tasks represented in third-party services 190. In some embodiments, the native task can include a link to the task it represents at third- party service 190.Thacker – See par 296 – Each of the metadata fields in a task object from a task management data source can be mapped to appropriate data fields in the universal task manager. As such, where the universal task manager includes a table having data fields for an ID, a name, a status, and a source, each task object originating from a task management data source may have at least some of its metadata fields processed and mapped to an appropriate ID, name, status, and/or source data field. As a result, the universal task manager can integrate a plurality of task objects and their accompanying task information from a plurality of task management data sources for unified access; see par 311 - Integrating tasks 1806 from multiple sources can provide a unified list for ease of access and management of tasks for a user. In addition, identifying task information from each of the tasks 1806 to link to data stored in a database system can provide a user with more information as well as provide greater functionality to the task 1806; See par 302, 321 -A task can be created within the universal task manager or the external task management service so that a new task can be exposed in the user interface 1800; the native task being linked to the content item in the content management system (Thacker - link disclosed - See par 319 - A task object may reference the task and may include metadata related to the task. In some implementations, a user can select a link in the task object to access the data that corresponds to the identified task information exposed in the user interface).
Both Thacker and Arnott are analogous art as they are directed to managing task information (See Thacker par 289; Arnott Abstract). 1) Thacker discloses attaching files associated with a task (see par 299). Thacker discloses that users can have messages that include uploading files such as documents (See par 37, 100, 299) and having a document posted to a group object feed (See par 168, 200). Arnott improves upon Thacker by explicitly disclosing that states of tasks can be based on monitoring content items (see par 45, 98-99). One of ordinary skill in the art would be motivated to further include explicitly tracking activities related to the documents (i.e. content items) when determining the “progress”/completion of an activity to improve upon the presence of “attach a file associated with a task” (Thacker par 299) related to a task that can be completed in Thacker (par 302). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of 

Concerning independent claim 12, Thacker and Arnott disclose:
A method (Thacker – See par 70 - Non-transitory computer-readable media can have instructions stored thereon/in, that can be executed by or used to program a computing device to perform any of the methods of the implementations described herein) comprising: 
receiving a request at a task service to create a native task of a content management system (Arnott –See also par 45 - For example, content item management module 128 can monitor content items managed by content management system 106 and collect and distribute state information describing the current user interaction state of the content items. For example, the interaction state can include activities that the user is performing or participating in relative to a content item), wherein the request originates from a task service interface (Thacker - See par 323. FIG. 19A-19B -  In some implementations, the new task object can be created from a user interface provided by the database system. The user interface 1900 further includes a create button 1908 that creates the task object having accompanying metadata fields 1902-1908 in the task management data source) that is integrated with a third-party service (Applicant’s specification par 91 - A native task, as that term is used herein refers to a task created by task service 136. A native task that corresponds to the task defined in the third-party service refers to a task created by task service 136 that is a representation of a task in a particular third-party service 190. The term native task differentiates tasks in task service 136 from tasks represented in third-party services 190. In some embodiments, the native task can include a link to the task it represents at third- party service 190. 
Thacker – See FIG. 16, par 288-289 – application referred to as “universal task manager” [disclosing “task service interface”] can integrate task objects from one or more task management data sources [disclosing “third-party service”]; See par 302 -A task can be created within the universal task manager or the external task management service so that a new task can be exposed in the user interface 1800.; See par 321 -As discussed earlier herein, the universal task manager may be configured to provide access to and integrate tasks from one or more task management data sources as well as link information associated with the task to data stored or configured to be stored in a database system. In addition, the user interface of the universal task manager may be configured to perform at least one of the following actions: (1) create a new task); and 
identify a content item in the content management system associated with the request (Spec par 23 - Content items can be any digital data such as documents, collaboration content items, text files, audio files, image files, video files, webpages, executable files, binary files, etc. A content item can also include collections or other mechanisms for grouping content items together with different behaviors, such as folders, zip files, playlists, albums, etc
Arnott discloses based on broadest reasonable interpretation in light of the specification – See par 99, FIG. 11 - graphical element 1110 can include a description 1114 of the activity performed by the member. For example, description 1114 can indicate that the member edited a content item, viewed a content item, added a content item, or completed a task; See also par 45 - For example, content item management module 128 can monitor content items managed by content management system 106 and collect and distribute state information describing the current user interaction state of the content items. For example, the interaction state can include activities that the user is performing or participating in relative to a content item. see also par 98 - In some implementations, graphical element 1110 (e.g., and graphical element 1130) can include header 1112. Header 1112 can include a graphical element indicating the status (e.g., in progress, completed, etc.) of the activity);
creating the native task in the content management system (Arnott – See par 45 – content item management module 128) using information received in the request from the task service interface that is integrated with the third-party service (Thacker – See par 296 – Each of the metadata fields in a task object from a task management data source can be mapped to appropriate data fields in the universal task manager. As such, where the universal task manager includes a table having data fields for an ID, a name, a status, and a source, each task object originating from a task management data source may have at least some of its metadata fields processed and mapped to an appropriate ID, name, status, and/or source data field. As a result, the universal task manager can integrate a plurality of task objects and their accompanying task information from a plurality of task management data sources for unified access; See par 311 - FIG. 18 shows an example of a user interface 1800 that can integrate tasks 1806 from one or more task management data sources with a universal task manager. Integrating tasks 1806 from multiple sources can provide a unified list for ease of access and management of tasks for a user) the native task being linked to the content item in the content management system (Thacker - link disclosed - See par 319 - A task object may reference the task and may include metadata related to the task. In some implementations, a user can select a link in the task object to access the data that corresponds to the identified task information exposed in the user interface).
Obvious to combine for the same reasons stated above for claim 1.

Concerning independent claim 17, Thacker and Arnott disclose:
A task service system (Thacker – See par 70 - Non-transitory computer-readable media can have instructions stored thereon/in, that can be executed by or used to program a computing device to perform any of the methods of the implementations described herein.) comprising: 
at least one non-transitory computer readable medium storing instructions; and 
at least one processor configured to execute the instructions to cause the task service system (Thacker – see par 70 - According to one implementation, each user system 12 and all of its components are operator configurable using applications, such as a browser, including computer code run using a central processing unit. Non-transitory computer-readable media can have instructions stored thereon/in, that can be executed by or used to program a computing device to perform any of the methods of the implementations described herein; See par 289 – the database system can host an application capable of integrating task objects from one or more task management data sources. The application can provide the user interface that allows a user to interact with and access task objects from one or more task management data sources. As used throughout, such an application can be referred to as a "universal task manager.") to: 
determine that a content item associated with a native task (Spec par 23 - Content items can be any digital data such as documents, collaboration content items, text files, audio files, image files, video files, webpages, executable files, binary files, etc. A content item can also include collections or other mechanisms for grouping content items together with different behaviors, such as folders, zip files, playlists, albums, etc
Arnott discloses based on broadest reasonable interpretation in light of the specification – See par 99, FIG. 11 - graphical element 1110 can include a description 1114 of the activity performed by the member. For example, description 1114 can indicate that the member edited a content item, viewed a content item, added a content item, or completed a task; See also par 45 - For example, content item management module 128 can monitor content items managed by content management system 106 and collect and distribute state information describing the current user interaction state of the content items. For example, the interaction state can include activities that the user is performing or participating in relative to a content item. see also par 98 - In some implementations, graphical element 1110 (e.g., and graphical element 1130) can include header 1112. Header 1112 can include a graphical element indicating the status (e.g., in progress, completed, etc.) of the activity) of the task service system was modified (Thacker – See FIG. 16, par 288-289 – application referred to as “universal task manager” [disclosing “task service system] can integrate task objects from one or more task management data sources [disclosing “third-party service]; See par 325 - At block 1624, the computing device receives a modification of the identified task information. Modification of such task information can include modification of metadata. Such modifications can be performed in response to a user input or performed in an automated fashion. In certain implementations, a user may modify any of the values in the metadata fields of the task object. This can include, for example, changing the status of a task object from "Not Completed" to "Completed," changing the name of the task object, reassigning the task object to a different assignee, changing the due date);
update, by the task service system, a first task in a third-party service (Thacker – See FIG. 16, par 288-289 – application referred to as “universal task manager” [disclosing “task service system] can integrate task objects from one or more task management data sources [disclosing “third-party service) to reflect the modification to the native task, wherein the first task Thacker – See par 316 - Storage at the database system can create a persistable object. Thus, when the data in the database system changes, such changes can be reflected in the database system and the task management data source [disclosing “third-party service”], and the correspondence to the data in the database system can persist. By way of an example, if a portion of the data changes in the database system, then the persistable object interfaces with an API of the task management data source to update the appropriate task information for one or more task objects in the task management data source. See par 328 -  At block 1632, the task object in the task management data source is updated to reflect the modification. In some implementations, the update to the task object may be in response to a modification of the identified task information from the database system).
Obvious to combine for the same reasons stated above for claim 1.

Concerning claim 3, Thacker discloses:
The non-transitory computer readable medium of claim 1 comprising further instructions effective to cause the at least one processor to: 
receive a request at the task service to create a second task, wherein the request originates in a task service interface that is integrated with the third-party service (Thacker – See par 302 -A task can be created within the universal task manager or the external task management service so that a new task can be exposed in the user interface 1800. See par 322 - In some implementations, the method 1600 can further include creating a new task object. In some implementations, the new task object can be created from one of the task management data sources. See par 323. FIG. 19A-19B -  In some implementations, the new task object can be created from a user interface provided by the database system. The user interface 1900 further includes a create button 1908 that creates the task object having accompanying metadata fields 1902-1908 in the task management data source).

Concerning claim 4, Thacker discloses:
 The non-transitory computer readable medium of claim 1 comprising further instructions effective to cause the at least one processor to: 
identify a title of the first task and an identity of the third-party service (Thacker – See FIG. 18, par 304 - The task Name 1812 can include a description of the activity to be accomplished for a task 1806. The task Name 1812 can include a word, phrase, sentence, or paragraph to form a title describing the activity. See par 306 - The task Source 1816 can represent the name of the task management service provider from which the task 1806 originates.); 
when available, identify context data for the first task (Specification paragraph 105 states that context can be “a description of the task, comments associated with the task, other team members associated with the task, a due date, a hyperlink (e.g., a deep link) to the task a third-party service 190, a content item attached or linked to task 304, etc.” - Thacker discloses the limitations based on broadest reasonable interpretation in light of the specification – See par 264 – retrieve task information 1504 - A task can refer to any activity that needs to be accomplished. In some implementations, a task can include a description of the activity to be accomplished, an entity responsible for accomplishing the activity, a due date, and more link disclosed - See par 319 - A task object may reference the task and may include metadata related to the task. In some implementations, a user can select a link in the task object to access the data that corresponds to the identified task information exposed in the user interface; user accounts disclosed - See par 314 - The task can include a tag linked to a record, such as an account, in a database system of an on-demand service environment. When the user updates the task from "not completed" to "completed," the update can be transmitted to the record. The organization overseeing the account can be notified of the completion of the task, which can then be used for reporting and/or compensation purposes),
wherein the creation of the native task corresponding to the first task includes creating the native task with the same title as the first task (the first task is from the “third-party service” in claim 1; Thacker discloses the limitations – See FIG. 18, par 304 - The task Name 1812 can include a description of the activity to be accomplished for a task 1806. The task Name 1812 can include a word, phrase, sentence, or paragraph to form a title describing the activity.); and 
cause the content management system (Arnott – See par 45 – content item management module 128) to present the native task in a user interface (Thacker – See par 301 - The user interface 1800 may be provided by a database system executing an application, such as the universal task manager), wherein the presented native task identifies the third-party service (Thacker – see FIG. 18, par 303 - the task ID 1810 can uniquely identify a task 1806 and can be provided by the task management data source. In some implementations, the task ID 1810 can be provided by the database system. The task ID 1810 can be represented by a string of characters and serve as the primary identification between a database system and an external task management data source; See par 306 - The task Source 1816 can represent the name of the task management service provider from which the task 1806 originates. Some of the tasks may originate from a task management service provider that can manage or control the database system, such as Salesforce.com.RTM.. Some of the tasks may originate from a task management service provider that can manage or control one of the task management data sources, such as Asana or Do.com.), and when available identifies at least a portion of the context data (Thacker – See par 305 - The task Status 1814 can include an indication of the status of the task 1806. The task Status 1814 can be represented as a Boolean data type, with a true or false value mapped to "Completed" or "Not Completed" value. In some implementations, the task Status 1814 can be represented by a different form, such as by integers (e.g., a percentage), arrays, and strings).
Claim 18 recites similar limitations as claim 4. Claim 18 is rejected for the same reasons.

Concerning claim 7, Thacker discloses:
The non-transitory computer readable medium of claim 1 comprising further instructions effective to cause the at least one processor to: 
for labelling the native tasks (Thacker – see par 295 - Task objects and task information associated with each of the task objects may be pulled from the one or more task management data sources and subsequently aggregated. The task information associated with each task object may include one or more metadata fields, such as ID, name, status, and source. Other metadata fields can include start date, due date, assignee, assignor, related records, tags, description, privacy, budgets, goals, approval requests, priorities, reminders, and comments); 
label the native tasks according to the attributes (Thacker – See par 296 - When the task information associated with a task object is received by the universal task manager, the task information can be aggregated in the universal task manager. Each of the metadata fields in a task object from a task management data source can be mapped to appropriate data fields in the universal task manager. As such, where the universal task manager includes a table having data fields for an ID, a name, a status, and a source, each task object originating from a task management data source may have at least some of its metadata fields processed and mapped to an appropriate ID, name, status, and/or source data field. For instance, tasks in Asana and OmniFocus can be aggregated in the universal task manager where metadata fields in each of the tasks can be processed and mapped to ID, name, status, and source; see par 299 - The task 1700 can include an assignee 1702, a project 1704 for which the task 1700 is part of, and tags 1706 for keywords that the task 1700 is related to); and 
Applicant’s specification par 105 gives examples of filters - List filters 330 can include a schedule filter 332 to display native tasks ordered by due date, or a date in which the tasks are scheduled to be worked on. Another filter is a graveyard filter 334, which can display old, but never completed tasks. Another filter is a completed task filter 336, which can display completed tasks. While not displayed, another filter could be a filter to display watched tasks that are not assigned to the user for their action. Additional filters can also be provided  Thacker – See par 301 - The detailed information pane 1818 can also include a list of active tasks 1822 associated with the contact 1820; see par 307 - In some implementations, the manner in which the tasks 1806 are sorted can include ascending/descending order by the alpha-numeric value of one of the selected metadata fields 1810-1816. For example, a user can select the button for the Status 1814 to display the tasks 1806 that are completed towards the top of the list and the tasks 1806 that are not completed towards the bottom of the list. In some implementations, a user can sort by one or more metadata fields 1810-1816 in a hierarchy of priority).
Claim 14 recites similar limitations as claim 7. Claim 14 is rejected for the same reasons.

Concerning claim 11, Thacker discloses:
The non-transitory computer readable medium of claim 1 comprising further instructions effective to cause the at least one processor to: 
Thacker – See par 296 - As a result, the universal task manager can integrate a plurality of task objects and their accompanying task information from a plurality of task management data sources for unified access; See par 302, 321 -A task can be created within the universal task manager or the external task management service so that a new task can be exposed in the user interface 1800.),
receive, by the task service, an instruction to export the second native task to a third- party service (Thacker – See par 316 - Therefore, a persistent relationship between the database system and the task management data source can streamline the process of pulling a task from a task management data source and recalling it from a previous session. By way of an example, if a portion of the data changes in the database system, then the persistable object interfaces with an API of the task management data source to update the appropriate task information for one or more task objects in the task management data source.; and 
communicate with the third-party service to create a task in the third-party service that corresponds to the second native task (Thacker - See par 321 -As discussed earlier herein, the universal task manager may be configured to provide access to and integrate tasks from one or more task management data sources as well as link information associated with the task to data stored or configured to be stored in a database system. In addition, the user interface of the universal task manager may be configured to perform at least one of the following actions: (1) create a new task)).


Concerning claim 21, Thacker discloses:
The non-transitory computer readable medium of claim 1, wherein the first task includes a name or an identifier corresponding to the content item in the content management system (Thacker – see par 295 - At block 1612, task information associated with each task object from the one or more task management data sources is received, as generally described at block 1512 of the method 1500. Task objects and task information associated with each of the task objects may be pulled from the one or more task management data sources and subsequently aggregated. The task information associated with each task object may include one or more metadata fields, such as ID, name, status, and source.).

Claims 5-6, 10, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thacker (US 2014/0081685) in view of Arnott (US 2018/0096273), as applied to claims 1, 3-4, 7, 11-12, 14, 16-18, and 21 above, and further in view of McQueen (US 2011/0288900).
Concerning claim 5, Thacker discloses that after task information with each task object is received but before a “correspondence” is established, the information can be “translated”. See par 277-278. However, it is not explicitly disclose that the “translated” is for the title and context data.
Thacker in combination with McQueen discloses:
further instructions effective to cause the at least one processor to: 
determine that the title or a context of the first task corresponds to a function performed at the content management system (this appears to be supported by paragraph 117 as filed “For example, if native task has a title or context that indicates the function of the task is to review or edit a content item…”
McQueen discloses the limitations based on broadest reasonable limitation in light of the specification – see par 137 - Task data for example can lists of tasks to be performed, including subtasks and descriptors of all tasks and subtasks. The descriptors can be industry-based or workplace/organization specific. There is a thesaurus to normalise task data into a common task name and goal, since a task and a goal can come under a variety of terms. This normalisation of task data can occur automatically or via task naming pick lists, task selection wheels or via a variety of other means. This normalisation allows like or similar tasks can be associated by their task data including their metadata, task name(s) and/or task goal(s).)
Both Thacker and McQueen are analogous art as they are directed to standardizing task information (See Thacker – par 277-279 – establishing correspondence with data in a database system regarding task information and/or translating it; McQueen par 137). Thacker discloses tasks can have a “task name” 1812 (See FIG. 18, par 304) and context such as “description” (par 264), due date (par 264). Thacker discloses that after task information with each task object is received but before a “correspondence” is established, the information can be “translated”. See par 277. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of having a universal task manager where tasks originate from various data sources in Thacker (par 296) to further explicitly normalize the task name and goals as disclosed in McQueen, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.
Claim 19 recites similar limitations as claim 5. Claim 19 is rejected for the same reasons.

Concerning claim 6, Thacker discloses that users can have messages that include uploading files such as documents (See par 37, 100, 299) and having a document posted to a group object feed (See par 168, 200). Thacker then separately discloses tracking completion of tasks (see par 302) but it is not explicitly clear if it is related to the “content items” (e.g. documents).
Arnott discloses the remaining limitations:

mark the native task as completed when it is determined that activity has occurred in the content item in the content management system (Arnott – See par 99, FIG. 11 - graphical element 1110 can include a description 1114 of the activity performed by the member. For example, description 1114 can indicate that the member edited a content item, viewed a content item, added a content item, or completed a task; See also par 45 - For example, content item management module 128 can monitor content items managed by content management system 106 and collect and distribute state information describing the current user interaction state of the content items. For example, the interaction state can include activities that the user is performing or participating in relative to a content item. see also par 98 - In some implementations, graphical element 1110 (e.g., and graphical element 1130) can include header 1112. Header 1112 can include a graphical element indicating the status (e.g., in progress, completed, etc.) of the activity.);
title or context that indicates the function of the task is to review or edit a content item (McQueen discloses the limitations based on broadest reasonable limitation in light of the specification – see par 137 - Task data for example can lists of tasks to be performed, including subtasks and descriptors of all tasks and subtasks. The descriptors can be industry-based or workplace/organization specific. There is a thesaurus to normalise task data into a common task name and goal, since a task and a goal can come under a variety of terms. This normalisation of task data can occur automatically or via task naming pick lists, task selection wheels or via a variety of other means. This normalisation allows like or similar tasks can be associated by their task data including their metadata, task name(s) and/or task goal(s).
Obvious to combine for the same reasons stated above for claim 1 and claim 5.
Claim 13 recites similar limitations as claim 6. Claim 13 is rejected for the same reasons.

Concerning claim 10, Thacker discloses that after task information with each task object is received but before a “correspondence” is established, the information can be “translated”. See par 277-278. However, Thacker does not explicitly disclose the limitations.
Thacker in combination with McQueen discloses:
The non-transitory computer readable medium of claim 5 further instructions effective to cause the at least one processor to:
receive a custom rule from a first user identifying custom contextual information to be stored with the native task (McQueen – see par 137 - There is a thesaurus to normalise task data into a common task name and goal, since a task and a goal can come under a variety of terms. For example, the name "go to the bank" can also be termed "get some money" "get petty cash reimbursed" et cetera. Here goals and task can be confused and therefore the thesaurus can check name and/or goals to normalize the task data. This normalisation of task data can occur automatically or via task naming pick lists, task selection wheels or via a variety of other means. see par 149 - The analysis of one or more said task objects is enabled by performing: [0150] i. a subjective estimate by a user, such that said task object as associated with said task name and/or said task goal is subjectively acceptable to said user; par 155 - normalised group data of like task object fulfillment wherein the application of said data normalised group is compared with subjective task objects).
It would have been obvious to combine Thacker and McQueen for the same reasons as claim 5. In addition, McQueen improves upon Thacker by explicitly allowing customization by a user (pick lists, selection; subjectively acceptable options) (See par 137, 149-155). One of ordinary skill in the art would be motivated to further include explicitly customizing the normalizing of task names and descriptions to efficiently improve upon the “correspondence” established for task information from external task systems in Thacker.
Claim 20 recites similar limitations as claim 10. Claim 20 is rejected for the same reasons.

Claims 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thacker (US 2014/0081685) in view of Arnott (US 2018/0096273), as applied to claims 1, 3-4, 7, 11-12, 14, 16-18, and 21 above, and further in view of Fowler (US 2018/0129995).
Concerning claim 8, Thacker discloses having reports of tasks that are incomplete (See par 5) or “not completed” (See par 302). However, Thacker does not explicitly disclose the limitations.

The non-transitory computer readable medium of claim 1 comprising further instructions effective to cause the at least one processor to: 
identify the native task as being uncompleted and dormant (Fowler – See par 63 - in FIGURE 10B shows several suggested tasks for the time period as they are provided to the user. As shown in an upper portion in the interface, tasks from the prior time period (e.g., yesterday in a daily task list) are shown to the user so that incomplete tasks may be selected for inclusion); and 
move the native task to a secondary task list in the task service (Fowler – See par 63 - in FIGURE 10B shows several suggested tasks for the time period as they are provided to the user. As shown in an upper portion in the interface, tasks from the prior time period (e.g., yesterday in a daily task list) are shown to the user so that incomplete tasks may be selected for inclusion in the current time period task list or the user is reminded of what was completed tasks were accomplished in the prior time period to create ongoing tasks. As shown in a middle portion of the interface, tasks that are overdue are shown to the user so that overdue tasks items may be selected for inclusion in the current time period task list.).
Both Thacker and Fowler are analogous art as they are directed to managing task information (See Thacker par 289; Fowler Abstract). Thacker discloses having a “universal task manager” to integrate task objects from multiple sources (See par 288-289). Thacker discloses having reports of tasks that are incomplete (See par 5) or “not completed” (See par 302). Fowler improves upon Thacker by explicitly disclosing that 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of having a universal task manager where tasks originate from various data sources in Thacker (par 296) to further explicitly move overdue tasks to their own area as disclosed in Fowler, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.
Claim 15 recites similar limitations as claim 8. Claim 15 is rejected for the same reasons.

Concerning claim 9, Thacker discloses that there are assignors for tasks as well as reminders (See par 295) and a due date scheduler relatives to different days and priority of tasks (See par 299). However, Thacker does not explicitly disclose the limitations.
Fowler discloses the limitations:
The non-transitory computer readable medium of claim 1 comprising further instructions effective to cause the at least one processor to: 
Fowler See par 26 - For example, a user with two calendar applications can have tasks in each calendar presented in one interface, and mark off a given task as complete in the unified interface and the calendar application from which the given task was discovered will be updated to reflect the completed task noted in the unified interface. See par 33 - task is suggested to meet this deadline. In a further example, an important meeting is observed on the calendar service 150 as occurring on Friday, and the suggestion service 122 will observe the rest of the week's calendar to determine which days prior to the meeting are likely to allow for a task item to prepare for the important meeting. For example, the task item will be presented on Monday and Thursday, but not Tuesday or Wednesday, due to the number of task items already accepted for on those days (Tuesday and Wednesday being busier or having more task items accepted in the present example than Monday and Thursday); and 
during the open period, surface a notification to suggest that the native task be performed when the first task is associated with a time tag that indicates the first task can be completed during the open period (Fowler – See par 33 - For example, if a user's calendar includes an event for an upcoming birthday, a suggested task is created that the person whose birthday is coming up should be called prior to that date. In another example, where the user sent an email that included a promise to send an attachment by a deadline, a task is suggested to meet this deadline. In a further example, an important meeting is observed on the calendar service 150 as occurring on Friday, and the suggestion service 122 will observe the rest of the week's calendar to determine which days prior to the meeting are likely to allow for a task item to prepare for the important meeting. See par 34 -  The content clusterer 123 enables the suggestion engine 122 to provide suggested tasks that are appropriate for a given time and/or location at which those tasks are presented to the user.).
It would have been obvious to combine Thacker and Fowler for the same reasons as discussed with regards to claim 8. In addition, Thacker discloses having reports of tasks that are incomplete (See par 5) or “not completed” (See par 302).  Fowler improves upon Thacker by explicitly disclosing suggesting times for tasks to be performed based on user calendars. One of ordinary skill in the art would be motivated to further include explicitly identifying suggesting times for tasks based on calendars to improve upon the “not completed” statuses in Thacker. 

Response to Arguments
Applicant's arguments filed 12/16/21 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
With respect to 101, Applicant appears to argue that recitation of “content management system” and “repeatedly” is sufficient to make the claim eligible because it is a “technical solution” and “cannot correspond to human activity.” Remarks, page 9. In response, Examiner respectfully disagrees. Even when “content management system” is a computer, that just means the abstract idea is being performed by “a computer.” Applying an abstract idea on a computer, or simply having a computer execute it, does not make a claim eligible. 
For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011). None of the 5 factors (from MPEP 2106.05c) for considering a transformation as satisfied here.
With regards to 102 or 103, Applicant argues the last 3 amended limitations of claim 1 only with respect to Thacker. Remarks, page 10. The arguments are moot in view of the revised rejection applying additional citations for the amendments and also applying Arnott.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619